Citation Nr: 0921769	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-38 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residual symptoms from 
left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 through 
March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.


FINDING OF FACT

There is competent medical evidence of the existence of a 
present disability that is caused by a left ankle disorder 
which was first manifest in service.


CONCLUSION OF LAW

The Veteran's left ankle disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

II.  Analysis

The Veteran's service treatment records reflect that in March 
2003, the Veteran twisted his left ankle while running.  An 
examination of the left ankle revealed edema and painful 
ambulation.  No dislocation or deformities in the ankle were 
observed.  The Veteran was diagnosed with a Grade I left 
ankle sprain and was advised to independently treat his ankle 
through rest, ice, compression, and elevation, while 
ambulating on crutches for three days.  He was further 
advised to avoid running, jumping, and marching activities 
for ten days.

The Veteran returned for a follow-up examination and 
treatment of his ankle five days later.  At that time, he 
reported ongoing left ankle pain which he rated as an eight 
out of a scale of ten.  On examination, the left ankle was 
still edematous with ecchymosis being present around the 
lateral malleolus.  Range of motion of the left ankle was 
limited, however, the treatment record does not reflect the 
Veteran's specific ranges of motion.  The Veteran was noted 
to be ambulating with an antalgic gait.  His diagnosis was 
revised to a Grade III left ankle sprain.  The Veteran was 
advised to continue avoid running and jumping for two weeks.  
He was advised to avoid standing for periods longer then 30 
minutes.  Ongoing treatment for the left ankle was to consist 
of continued rest, ice, compression, and elevation, as well 
as independent range of motion exercises.  The Veteran was 
also provided a consultation for physical therapy and advised 
to return for a follow-up examination and treatment in two 
weeks.  An absence of subsequent service treatment records 
relating to treatment of the Veteran's left ankle indicate 
that the Veteran did not return for further examination and 
treatment.

In March 2005, the Veteran underwent a VA examination of 
various joints in his body, including his left knee.  At the 
examination, the Veteran reported a medical history which 
included occasional pain in his ankle.  He did not, however, 
report any ankle pain that was present at the time of the 
examination.  He denied receiving any current treatment for 
his left ankle or any prior surgeries.  He reported that he 
was working in an administrative job and denied that his left 
ankle symptoms had any effect on his occupation.  He reported 
that he was independent in all activities of daily living.

On examination, the Veteran was noted to be walking with a 
stable gait.  Diminished range of motion was noted in the 
left ankle, with demonstrated dorsiflexion to eight degrees, 
plantar flexion to 38 degrees, supination to 30 degrees, and 
pronation to five degrees.  Under 38 C.F.R. § 4.71, Plate II, 
full range of motion of the ankle is defined as 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  No change in 
range of motion of the left ankle was noted after five 
repetitions of motion, however, mild increase in pain in the 
left ankle was present and rated as a two out of a scale of 
ten.  Mild edema was observed.  Despite the demonstrated 
diminished range of motion in the Veteran's left ankle, which 
was accompanied by complaints of mild increase in pain after 
repetitive motion, the examiner concluded that the Veteran's 
left ankle was within normal limits.

In his March 2006 Notice of Disagreement, the Veteran 
asserted that he was deployed to Iraq shortly after his March 
2003 ankle injury. According to the Veteran, this precluded 
him from returning to his in-service treating physician for 
additional treatment for his left ankle.  He further stated 
that his left ankle worsened during his deployment to Iraq 
which prompted him to seek additional treatment in Iraq.

In October 2006, the Veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in Newark, 
New Jersey.  At that time, he elaborated that an inability to 
walk on his ankle during his deployment to Iraq caused him to 
be removed from his regular patrol and placed on limited 
duty.  Regarding his present symptoms, the Veteran stated 
that the only time he did not experience pain in his left 
ankle was when he positioned his left leg in such a way that 
his leg and foot were at 90 degree angles in relation to each 
other.  He also reported that he experienced left ankle pain 
after walking for long periods of time and that he was 
required to take painkilling medication three times per week.  
Through his representative, the Veteran maintained that the 
findings of the March 2005 VA examination was not 
representative of the symptoms and claimed disability in his 
left ankle because his ankle had been rested prior to the 
examination.

The Veteran's service treatment records reflect the 
occurrence of an in-service Grade III left ankle sprain.  The 
evidence of record does not indicate the occurrence of a 
separate left ankle injury following service, nor do service 
treatment records reflect any left ankle disorder that pre-
existed the Veteran's active duty service.  A VA examination 
of the Veteran's left ankle, which was performed only one 
year after the Veteran's discharge from service, revealed 
diminished dorsiflexion to eight degrees and diminished 
plantar flexion to 38 degrees.  Five repetitions of motion of 
the left ankle was productive of a mild increase in pain.  
Although the Board notes the examiner's conclusion that the 
Veteran's ankles are within normal limits, this conclusion is 
not supported by the examiner's own findings.

Accordingly, the Board finds that it is more likely than not 
that the Veteran's left ankle disorder was first manifest in 
service.  Service connection is accordingly warranted for 
this disorder.  As such, the claim is granted in full.

III.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.








ORDER

Service connection for residual symptoms from left ankle 
sprain, is granted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


